                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 UNITED STATES OF AMERICA,                              CR 18–34–M–DLC

                      Plaintiff,
                                                              ORDER
        vs.

 MILFERD K. SIEFKE,

                      Defendant.

      United States Magistrate Judge Jeremiah C. Lynch entered Findings and

Recommendation in this matter on October 30, 2018. Neither party objected and

therefore they are not entitled to de novo review of the record. 28 U.S.C. §

636(b)(1); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).

This Court will review the Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000).

      Judge Lynch recommended this Court accept Milferd K. Siefke’s guilty plea

after Siefke appeared before him pursuant to Federal Rule of Criminal Procedure

11, and entered a plea of guilty to one count of being a felon in possession of a

                                           1
firearm in violation of 18 U.S.C. § 922(g)(1) as set forth in the Indictment.

      I find no clear error in Judge Lynch’s Findings and Recommendation (Doc.

32), and I adopt them in full, including the recommendation to defer acceptance of

the Plea Agreement until sentencing when the Court will have reviewed the Plea

Agreement and Presentence Investigation Report.

      Accordingly, IT IS ORDERED that Milferd K. Siefke’s motion to change

plea (Doc. 24) is GRANTED and Milferd K. Siefke is adjudged guilty as charged

in the Indictment.

      DATED this 26th day of November, 2018.




                                          2
